Citation Nr: 0718275	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-41 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disability has been received. 

2.  Whether new and material evidence to reopen a claim for 
service connection for a left shoulder disability has been 
received.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


The veteran served on active duty from May 1968 to December 
1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2005 rating 
decision in which the RO determined that new and material 
evidence had not been submitted to reopen previously denied 
claims for service connection for back and left shoulder 
disabilities.  In November 2005, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in December 2005, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 2005.

In November 2006, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record. 

For the reason expressed below, the matter is being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of claims file reveals that further RO 
action on the requests to reopen the claims for service 
connection for back and left shoulder disabilities on appeal 
is warranted.

The veteran contends that he has current back and left 
shoulder disabilities due to injuries sustained during active 
service.  In November 2006, the veteran testified that he was 
treated for his back and left shoulder shortly after 
discharge from service in 1970.  

The file includes a March 1970 letter from the RO, indicating 
to the veteran that his application for treatment of a back 
condition had been tentatively approved pending a formal 
determination by the Adjudication Division of the RO.  It was 
noted that if it was determined that service connection was 
not established, he would no longer be eligible to receive 
further treatment form the VA for that condition.  In May 
1970, the veteran was notified that his claim for a back 
condition was denied.  In another May 1970 letter, he was 
also advised that since service connection for a back 
disability had been denied, he was no longer eligible to 
receive further treatment for the VA.  In light of the 
veteran's testimony and the evidence in the claims file, it 
appears that he received VA treatment for the claimed back 
and left shoulder disabilities in 1970 after discharge from 
active service.  The RO has not attempted to obtain those 
records.

The RO should obtain and associate with the claims file all 
outstanding VA medical records, as identified by the veteran.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Providence, 
Rhode Island VAMC dated from March 1970 to the present, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 (2006) as regards requests for records from Federal 
facilities. 

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to either or 
both claims on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).   The RO should also invite the 
appellant to submit all pertinent evidence in his possession. 

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Providence VAMC all outstanding pertinent 
records of evaluation and/or treatment 
for back and/or left shoulder 
disability(ies), from March 1970 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.   

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the request to 
reopen the claims for service connection 
for back and left shoulder disabilities 
in light of all pertinent evidence and 
legal authority.  

6. If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

